Citation Nr: 0318555	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-08 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.  

2.  Entitlement to service connection for chronic sinusitis.  



REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On March 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Records have been requested from 
Robert M. Love, M.D., and other health 
care providers.  If the records are not 
received, inform the veteran and request 
his assistance in obtaining the records.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in Oklahoma 
City, Oklahoma for any treatment for 
chronic bronchitis and chronic sinusitis 
during the period of July 1981 to the 
present.  Please obtain following types 
of records:  treatment notes, 
consultation reports, problem lists, and 
confirmed diagnoses.  

3.  After receipt of the above, make 
arrangements with the appropriate VA 
medical facilities for the veteran to be 
afforded a medical examination, to be 
conducted by a qualified physician, to 
ascertain whether the appellant's chronic 
bronchitis and/or chronic sinusitis can 
be traced to in-service events or 
treatment for these disorders.  Please 
ensure that your directive to the VA 
medical facility conducting the 
examination does the following:  

a.  Draw the examiner's attention to the 
following: 

(1).  The veteran was treated in March 
1964, February 1974, and in  March 1980 
for nasal congestion and various 
symptoms, which were assessed as 
indicative of bronchitis;  

(2).  The veteran was treated in 
September and November 1961, November 
1963 for various symptoms which were 
assessed as indicative of sinusitis.   

(3).  Shortly before the veteran retired 
from active military service, an April 
1981 pulmonary function test resulted in 
a finding of "within normal limits."  
His report of examination prior to 
retirement reveals no abnormalities were 
then noted.  

b.  Request that the examiner review the 
above evidence, as well as the reports of 
the service department's various periodic 
physical examinations including the 
accompanying "Medical History" 
questionnaires completed by the veteran 
during military service, and request the 
examiner to render an opinion as to 
whether it is as least as likely as not 
that the veteran has chronic sinusitis 
and/or chronic bronchitis which was 
incurred in or the result of active 
military service.   

c.  Advise the examiner that any 
appropriate clinical testing, interviews 
with the veteran, or any other necessary 
measures should be undertaken to respond 
to the inquiries in paragraph b, above. 

d.  Send the veteran's claims folder to 
the examiner for review, and request that 
the examiner acknowledge receipt and 
review of the claims folder in any report 
generated. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





